     Case 3:20-cv-00443-DJN Document 17 Filed 09/18/20 Page 1 of 2 PageID# 64




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

ROBERT TREPETA,

                       Plaintiff
v.                                                                    Civil No. 3:20-cv-443

TRUIST BANK,

                       Defendant.

                           NOTICE OF VOLUNTARY DISMISSAL

        Plaintiff, Robert Trepeta, by counsel, hereby notifies the Court that since the statutory

interpretation issue raised by the Defendant in its motion filed pursuant to Fed. R. Civ. P.

12(b)(6) will shortly be decided by the United States Supreme Court, in the interests of judicial

economy and pursuant to Fed. R. Civ. P. 41(a)(1), he hereby files this Notice of Voluntary

Dismissal as to Defendant, Truist Bank, and will relitigate this matter after that decision is

published. The Defendant has not filed or served an Answer or a Motion for Summary

Judgment. Therefore, pursuant to Fed. R. Civ. P. 41(a)(1)(B), this dismissal is without prejudice.

                                              Respectfully submitted,
                                              ROBERT TREPETA

                                              _________/s/_______________
                                              Matthew J. Erausquin, Esq., VSB #65434
                                              CONSUMER LITIGATION ASSOCIATES, P.C.
                                              1800 Diagonal Road, Suite 600
                                              Alexandria, Virginia 22314
                                              (703) 273-7770 - Telephone
                                              (888) 892-3512 – Facsimile
                                              Email: matt@clalegal.com
  Case 3:20-cv-00443-DJN Document 17 Filed 09/18/20 Page 2 of 2 PageID# 65




                                    Certificate of Service

       I hereby certify that on the 18th day of September, 2018, I will electronically file the
foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
of such filing (NEF) to all counsel of record.


                                            _________/s/_______________
                                            Matthew J. Erausquin, Esq., VSB #65434
                                            CONSUMER LITIGATION ASSOCIATES, P.C.
                                            1800 Diagonal Road, Suite 600
                                            Alexandria, Virginia 22314
                                            (703) 273-7770 - Telephone
                                            (888) 892-3512 – Facsimile
                                            Email: matt@clalegal.com
